Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 29, 2011, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
*973In satisfaction of a five-count indictment against him, defendant pleaded guilty to assault in the second degree and admitted that he intentionally caused injury to a toddler he was babysitting by placing the child into scalding hot water. County Court sentenced defendant, as agreed, to a prison term of four years to be followed by three years of postrelease supervision. We disagree with defendant’s contention that the sentence was harsh and excessive. Defendant grievously injured a young child and received an agreed-upon sentence that was well within the permissible range. County Court did not abuse its discretion in imposing that sentence, nor do we perceive any extraordinary circumstances that would warrant a reduction thereof (see People v Esposito, 53 AD3d 854, 854 [2008]; People v Holden, 188 AD2d 757, 761 [1992], lv denied 81 NY2d 887 [1993]).
Mercure, J.E, Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.